Name: Council Regulation (EEC) No 1316/90 of 14 May 1990 fixing the aid for hemp seed for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 132 / 8 Official Journal of the European Communities 23 . 5 . 90 COUNCIL REGULATION (EEC) No 1316 /90 of 14 May 1990 fixing the aid for hemp seed for the 1990 / 91 marketing year Whereas application of the abovementioned criteria gives the amount indicated below, THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3698 / 88 of 24 November 1988 laying down special measures for hemp seed (*), and in particular Article 1 ( 1 ) thereof, Having regard to the proposal from the Commission ( 2 ),: Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Whereas Article 1 ( 1 ) of Regulation (EEC) No 3698 / 88 stipulates that an aid for hemp seed is to be fixed annually at a level that is fair to producers , account being taken of the supply requirements of the Community ; HAS ADOPTED THIS REGULATION: Article 1 The aid for hemp seed for the 1990 / 91 marketing year shall be ECU 25 per 100 kilograms. Article 2 The aid indicated in Article 1 shall apply to bulk seed that is sound, unadulterated and of merchantable quality . Article 3 This Regulation shall enter into force on -the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY (&gt;) OJ No L 325 , 29 . 11 . 1988 , p. 2 . ( 2 ) OJ No C 49 , 28 . 2 . 1990 , p. 32 . ( 3 ) OJ No C 96 , 17 . 4 . 1990 . (&lt;) OJ No C 112 , 7 . 5 . 1990 , p. 34 . .